As filed with the Securities and Exchange Commission on July 2, 2012 File Nos. 333- and 811-7827 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 7 x (Check appropriate box or boxes.) RetireMAP Variable Account (Exact Name of Registrant) Protective Life Insurance Company (Name of Depositor) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of Depositor’s Principal Executive Office) (205) 268-1000 Depositor’s Telephone Number: Name and Address of Agent for Service: Max Berueffy, Esquire Protective Life Insurance Company 2801 Highway 280 South Birmingham, Alabama 35223 Name and Address of Agent for Service: Copy to: Stephen E. Roth, Esquire Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), shall determine. Prospectus July 2, 2012 Please read this prospectus carefully before investing, and keep it for future reference. It contains important information about the RetireMAPSM variable annuity policy. The policy is issued by Protective Life Insurance Company. Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company. (See “Protective Life Insurance Company” for information about the merger of United Investors Life Insurance Company with and into Protective Life Insurance Company.) We do not currently offer this policy for sale to new purchasers. To learn more about the policy, you may want to look at the Statement of Additional Information dated July 2, 2012 (known as the “SAI”). For a free copy of the SAI, contact us, at our administrative office, at: Customer Service Protective Life Insurance Company Post Office Box 1928 Birmingham, AL 35282-8238 Toll Free: (800) 456-6330 Protective Life has filed the SAI with the U.S. Securities and Exchange Commission (the “SEC”) and has incorporated it by reference into this prospectus. The SAI’s table of contents appears on page 42 of this prospectus. The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI, material incorporated by reference, and other information. Variable annuity policies involve certain risks, and you may lose some or all of your investment. • We do not guarantee how any of the investment divisions will perform. • The policy is not a deposit or obligation of any bank, and no bank or government agency endorses or guarantees the policy. • Neither the U.S. Government nor any federal agency insures your investment in the policy. RetireMAPSM VARIABLE ANNUITY DEFERRED VARIABLE ANNUITY POLICY issued by Protective Life Insurance Company (formerly issued by United Investors Life Insurance Company) through RetireMAP Variable Account The policy has many funding choices—one fixed account (paying a guaranteed minimum fixed rate of interest) and several variable investment divisions which invest in the following mutual fund portfolios: Credit Suisse Trust • International Equity Flex III (1) Dreyfus Variable Investment Fund • Dreyfus VIF – Appreciation Portfolio • Dreyfus VIF – Opportunistic Small Cap Portfolio • Dreyfus VIF – Growth and Income Portfolio • Dreyfus VIF – Quality Bond Portfolio Federated Insurance Series • Capital Appreciation Fund II (2) • Managed Volatility Fund II (3)(5) • Fund for U.S. Government Securities II • Prime Money Fund II Invesco Variable Insurance Funds (AIM) • Invesco Van Kampen V.I. American Franchise Fund – Series I(4) • Invesco V.I. High Yield Fund – Series I • Invesco V.I. Core Equity Fund – Series I MFS® Variable Insurance TrustSM • MFS® Growth Series • MFS® Investors Trust • MFS® Research Series • MFS® Utilities Series DWS Scudder • DWS Global Small Cap Growth VIP – VS I Series(6) • DWS International VIP - VSI Series 1 Credit Suisse Trust approved the liquidation of the International Equity Flex III Portfolio on October 21, 2011. The RetireMAP subaccount was closed to new investments as of August 1, 2011 in advance of the closure. 2 Effective March 12, 2010, the Clover Value Fund I was liquidated and portfolio assets were transferred to the Capital Appreciation Fund II. 3 Effective March 12, 2010, the Equity Income Fund II was liquidated and portfolio assets were transferred to the Federated Capital Income Fund II. 4 Effective April 30, 2012, the Invesco V.I. Capital Appreciation Fund merged into the Invesco Van Kampen V.I. American Franchise Fund. 5 Effective December 2, 2011, the fund's name was changed from Federated Capital Income Fund II to Federated Managed Volatility Fund II. 6 Effective 5-11-11, name change from DWS Global Opportunities VIP to DWS Global Small Cap Growth VIP. Neither the SEC nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. VARIABLE ANNUITY POLICIES ARE NOT FDIC INSURED ARE NOT BANK GUARANTEED MAY LOSE VALUE Privacy Policy of Protective Life Insurance Company (inside front cover). U-1153, Ed. 5-00 Table of Contents Glossary iv Summary 1 The Policy 1 Annuity Payments 1 Purchasing the Policy 1 Funding Choices 2 Charges and Deductions 2 Taxes 5 Surrender and Partial Withdrawals 5 Death Benefit 5 Other Information 5 Inquiries 6 Protective Life Insurance Company 7 RetireMAP Variable Account 7 The Portfolios 7 Fund Management 10 Fixed Account 11 The Policy 11 Issuance of a Policy 11 Purchase Payments 12 Allocation of Purchase Payments 12 Policy Value 12 Variable Account Value 12 Fixed Account Value 13 Surrender and Partial Withdrawals 13 Withdrawals 13 Automatic Partial Withdrawals 14 Surrender 14 Restrictions Under Other Qualified Policies 14 Transfers 14 Before the Retirement Date 14 After the Retirement Date 15 Transfer Procedures 15 Telephone Transactions. 15 Notice for Facsimile (FAX) Transactions 15 Limitations on Frequent Transfers, Including “Market Timing”Transfers 16 Dollar Cost Averaging 17 Death Benefit 17 Basic Death Benefit. 17 Optional Death Benefit Rider 18 Payment Procedures 18 Required Distributions 19 “Free Look” Period 20 Delay or Suspension of Payments 20 ii Charges and Deductions 21 Withdrawal Charge 21 Waiver of Withdrawal Charges Rider 22 Annual Contract Maintenance Charge 22 Administration Fee 22 Mortality and Expense Risk Charge 22 Optional Death Benefit Rider Charge 23 Transaction Charge 23 Premium Taxes 23 Other Taxes 23 Fund Expenses 23 Reduction in Charges for Certain Groups 23 Annuity Payments 24 Election of Annuity Payment Method 24 Retirement Date 24 Annuity Payment Methods 24 Distribution of the Policies 26 Federal Tax Matters 26 Qualified Retirement Plans 31 Historical Performance Data 33 Voting Rights 34 Legal Proceedings 34 Financial Statements 35 Condensed Financial Information 36 Statement of Additional Information 38 iii Glossary Annuitant The annuitant is the individual whose life expectancy determines the size of annuity payments and whose actual lifetime may determine the duration of annuity payments. Beneficiary The beneficiary is the individual or individuals to whom the death benefit is paid if the owner dies before the retirement date. Business Day Each day that the New York Stock Exchange is open for regular trading and our administrative office is open for business. The close of regular trading on the New York Stock Exchange usually is 4:00 p.m. Eastern Time, Currently, the Friday after Thanksgiving and, in most years, December 24 (Christmas Eve day) and December 31 (New Year’s Eve day) are not Business Days. Joint Annuitant The joint annuitant, if any, is a second individual whose joint life expectancy with the annuitant determines the size of annuity payments and whose actual lifetime with the annuitant may determine the duration of annuity payments. Owner’s Designated Beneficiary The owner’s designated beneficiary (a joint owner, if any, or the beneficiary named in the policy) is the individual who becomes owner of the policy upon the death of an owner. Policy Year A policy year is a year that starts on the policy’s effective date or on a policy anniversary. Retirement Date Surrender Value The retirement date is the date on which annuity payments are to start. The policy value less any withdrawal charges, the annual contract maintenance charge, the optional death benefit rider charge (if applicable), and applicable deductions for premium taxes. We, Us, Our You, Your We are Protective Life Insurance Company. You are the policy owner. iv Summary This is a summary of some of the more important points that you should know about the RetireMAP variable annuity policy. This policy is no longer being sold, although you can still make additional purchase payments if you own a policy. The Policy The RetireMAP variable annuity policy lets you invest on a tax-deferred basis for your retirement or other long-term purposes. Tax deferral allows the entire amount you have invested, and earnings, if any, to remain in the policy where they can continue to produce an investment return. Therefore, your money could grow faster than in a comparable taxable investment where current income taxes would be due each year. You may divide your RetireMAP policy value among the fixed account and the variable investment divisions which invest in specified portfolios of underlying mutual funds and which are open to new investment. We guarantee the principal and a minimum interest rate you will receive from the fixed account. However, the value of what you allocate to the variable investment divisions is not guaranteed. Instead, your investment in the variable investment divisions will go up or down with the performance of the particular mutual fund portfolios you select. You may lose money on investments in the variable investment divisions. Like most annuity policies, different rules apply to the RetireMAP policy before and after the retirement date you select for your policy. Before the retirement date, you may invest more money in your policy. After the retirement date, you will receive one or more annuity payments. The amount of money you accumulate in your policy before the retirement date has a major effect on the size of the payments you receive after the retirement date. This policy is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes; and for persons who have maximized their use of other retirement savings methods, such as 401(k) plans. The tax-deferred feature is most attractive to people in high Federal and state tax brackets. You should not buy this policy if you are looking for a short-term investment or if you cannot take the risk of losing money that you put in. There are various additional fees and charges associated with variable annuities.You should consider whether the features and benefits unique to variable annuities, such as the opportunity for lifetime income payments, a guaranteed death benefit and the guaranteed level of certain charges are appropriate for your needs. Variable annuities provide tax-deferral when purchased outside of qualified plans. However, the tax deferral features of variable annuities are unnecessary when purchased to fund a qualified plan, since the plan would already provide tax deferral in most cases. Annuity Payments On the retirement date, you may apply your policy value to receive fixed annuity payments, variable annuity payments or a combination. We guarantee that fixed annuity payments will remain constant throughout the payment period. However, the amount of each variable annuity payment will go up or down with the performance of the particular investment divisions you select. You may choose among the following ways of receiving your annuity payments: 1. Payments for the lifetime of an individual you select (the annuitant). 2. Payments for the lifetime of the survivor of two individuals you select (the annuitant and joint annuitant). 3. Payments for the lifetime of an individual (the annuitant), but guaranteed to continue for at least 10 or 20 years. Other annuity payment methods are available with our written consent. Purchasing the Policy Your policy can be either a “qualified” policy (one that is designed for use with retirement plans entitled to special income tax treatment under the Internal Revenue Code, e.g., IRAs), or a policy on a non-qualified tax basis. For a non-qualified policy, the minimum initial investment is $2,000. For a qualified policy, the initial investment must be at least $1,200, 1 although we will accept installments of at least $100 per month through a bank draft authorization or a pre-approved group payment method. You can make more investments of at least $100 each before the retirement date. Funding Choices You may allocate each new investment (and your existing policy value) among variable investment divisions which invest in the following mutual fund portfolios: Credit Suisse Trust · International Equity Flex III (1) Dreyfus Variable Investment Fund · Dreyfus VIF – Appreciation Portfolio · Dreyfus VIF – Opportunistic Small Cap Portfolio · Dreyfus VIF – Growth and Income Portfolio · Dreyfus VIF – Quality Bond Portfolio Federated Insurance Series · Capital Appreciation Fund II (2) · Managed Volatility Fund II (3)(5) · Fund for U.S. Government Securities II · Prime Money Fund II Invesco Variable Insurance Funds (AIM) · Invesco Van Kampen V.I. American Franchise Fund – Series I (4) · Invesco V.I. High Yield Fund – Series I · Invesco V.I. Core Equity Fund – Series I MFS® Variable Insurance TrustSM · MFS® Growth Series · MFS® Investors Trust · MFS® Research Series · MFS® Utilities Series DWS Scudder · DWS Global Small Cap Growth VIP – VS I Series (6) · DWS International VIP - VSI Series 1 Credit Suisse Trust approved the liquidation of the International Equity Flex III Portfolio on October 21, 2011. The RetireMAP subaccount was closed to new investments as of August 1, 2011 in advance of the closure. 2 Effective March 12, 2010, the Clover Value Fund I was liquidated and portfolio assets were transferred to the Capital Appreciation Fund II. 3 4 Effective March 12, 2010, the Equity Income Fund II was liquidated and portfolio assets were transferred to the Federated Capital Income Fund II. Effective April 30, 2012, the Invesco V.I. Capital Appreciation Fund merged into the Invesco Van Kampen V.I. American Franchise Fund. 5 Effective December 2, 2011, the fund's name was changed from Federated Capital Income Fund II to Federated Managed Volatility Fund II. 6 Effective 5-11-11, name change from DWS Global Opportunities VIP to DWS Global Small Cap Growth VIP. In most states, you may also allocate purchase payments and your policy value to the fixed account. We guarantee your fixed account allocation will earn at least 4% interest per year. Charges and Deductions We do not deduct any charges from your purchase payments when received, except for any premium taxes charged in your location. We make two types of deductions from your policy value for certain administrative expenses. First, we deduct a flat charge of $35 a year from each policy that does not hold cumulative purchase payments (less any withdrawals) of at least $30,000. Second, we deduct a daily charge at an effective annual rate of 0.15% of the assets of each variable investment division. If you surrender your policy or make a cash withdrawal, we may deduct a withdrawal charge. This withdrawal charge is 7% of purchase payments withdrawn that are less than two years old. It decreases to 3% on purchase payments that are five years old. There is no withdrawal charge on purchase payments six or more years old. We also do not deduct a withdrawal charge on the first 10% of policy value withdrawn each policy year. This 10% portion is the free withdrawal amount. For each withdrawal in excess of twelve in any one policy year, we deduct a transaction charge of the lesser of $20 or 2% of the amount withdrawn. We also deduct a daily charge from the variable investment divisions to compensate us for certain mortality and expense risks. This charge is at an effective annual rate of 1.25% of assets. In addition, investment management fees, operating expenses, and in some cases 12b-1 fees are deducted from each portfolio of the underlying mutual funds. There is an annual charge of 0.17% of the average death benefit amount for the optional death benefit. 2 Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy. The first table describes the fees and expenses that you will pay at the time that you buy the policy or surrender the policy. State and local premium taxes may also be deducted. Transaction Fees Charge Amount Deducted - Maximum Guaranteed Charge Policyowner Transaction Expenses Withdrawal Charges(1) (as a percentage of purchase payment being withdrawn) Transaction Charge Upon withdrawal or surrender, 7% of purchase payments withdrawn that are less than 2 years old Upon each withdrawal in excess of 12 per policy year, lesser of $20 or 2% of the amount withdrawn Premium Tax Charge 0%-3.50% The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge Amount Deducted - Maximum Guaranteed Charge Annual Contract Maintenance Charge(2): $35 per policy anniversary and upon full surrender Variable Account Annual Expenses (as a percentage of daily net assets): Administration Fee Daily Charge at an annual rate of 0.15% Mortality and Expense Risk Charge Daily Charge at an annual rate of 1.25% Total Variable Account Annual Expenses Daily charge at an annual rate of 1.40% Optional Death Benefit Rider Charge (as a Annual rate of 0.17% percentage of average death benefit amount): deducted on each policy anniversary and pro rata upon full surrender or rider termination (1) Withdrawal Charge (% of purchase payment being withdrawn): Number of Policy Anniversaries Since Receipt of Purchase Payment 0 1 2 3 4 5 6+ % of purchase payment 7% 7% 6% 6% 4% 3% 0% We do not deduct a withdrawal charge on the free withdrawal amount, which is 10% of your policy value at the time you make the first withdrawal in a policy year. (2) We waive this charge on any policy anniversary when at least $30,000 of cumulative purchase payments (less any withdrawals) have been made under your policy. 3 The next item shows the lowest and highest total operating expenses deducted from portfolio assets (before waiver or reimbursement) during the fiscal year ended December 31, 2011. Expenses of the portfolios may be higher or lower in the future. More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses: Lowest Highest Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including management fees, distribution or service 0.79% — 1.68% fees (12b-1 fees), and other expenses as a percentage of net assets of the portfolio) Examples: The following examples are intended to help you compare the cost of investing in the policy with the cost of investing in other variable annuity policies. These costs include policy owner transaction expenses, annual contract maintenance fee, variable account annual expenses, the optional death benefit rider change, and portfolio operating expenses of assets in the variable investment divisions. These examples do not reflect any premium tax charges. The examples assume that you invest $10,000 in the policy for the time periods indicated. The examples also assume that your investment has a 5% return each year and assumes the maximum and minimum fund expenses of any of the portfolios. Although your actual costs may be higher or lower, based on these assumptions your costs would be: › If you surrender your policy at the end of the applicable time period, you would pay the following expenses: 1 year 3 years 5 years 10 years Maximum Fund Expenses Minimum Fund Expenses If you annuitize or do not surrender your policy at the end of the applicable time period, you would pay the following expenses: 1 year 3 years 5 years 10 years Maximum Fund Expenses Minimum Fund Expenses These examples are not intended to represent past or future expenses. Actual expenses may be greater or less than those shown. The assumed 5% return is purely hypothetical. Actual returns (investment performance) will vary, and may be more or less than 5%. 4 Taxes You are generally required to pay taxes on amounts earned in a non-qualified policy only when they are withdrawn. When you take distributions or withdrawals from your policy, taxable earnings are considered to be paid out first, followed by your investment in the policy. You are generally required to pay taxes on all amounts withdrawn from a qualified policy because purchase payments were made with before-tax dollars. However, the amount of any distribution attributable to after-tax contributions is not subject to Federal income tax. Distributions from the policy are taxed as ordinary income. You may owe a 10% Federal tax penalty for distributions or withdrawals taken before age 59 1 / 2 . Surrender and Partial Withdrawals You may surrender the policy before the retirement date for the surrender value, which is the policy value less any withdrawal charge, the annual contract maintenance charge, the optional death benefit rider charge, and any premium tax charge. You may make a partial withdrawal of cash from your policy value. The withdrawal must be at least $100, and the policy value remaining after the withdrawal must be at least $1,000. Surrenders and withdrawals may be taxable, and if taken before age 59½, a 10% Federal tax penalty may apply. Surrenders and withdrawals from qualified policies may be severely restricted or prohibited. You cannot surrender the policy or make a withdrawal after the retirement date. Withdrawals will negatively affect your policy value and may negatively affect the death benefit and any other policy guarantees. Death Benefit The policy provides a death benefit if a policy owner dies before the retirement date. We will pay the death benefit in a lump sum or as a series of annuity payments. The policy always provides at least a basic death benefit, and you may purchase the optional death benefit rider. Basic Death Benefit: The basic death benefit is the greatest of: (a) your policy value at the time the death benefit is paid; (b) the total purchase payments you have invested in the policy (less any withdrawals you have made and withdrawal charges); or (c) the highest policy value on the sixth policy anniversary and every second policy anniversary thereafter prior to the policy owner’s 76th birthday (or the annuitant’s 76th birthday if the policy owner is not a natural person), plus any purchase payments you have invested since then, less any withdrawals you have made and withdrawal charges you have incurred since then. Optional Death Benefit Rider: If you purchase the optional death benefit rider, we will enhance the death benefit to be the greatest of (a), (b), or (c) above, or: (d) the total purchase payments you have invested in the policy (less any withdrawals you have made and withdrawal charges), increasing daily at the rate of 5% per year until the first anniversary date following the policy owner’s 76th birthday (or the annuitant’s 76th birthday if the policy owner is not a natural person). This is subject to a maximum of 200% of purchase payments. There is an extra charge for this rider. The rider is not available in all states. Other Information Free Look: You may cancel the policy by returning it within 10 days after you receive it. When we receive the returned policy, we will cancel it and generally will refund your policy value plus any charges deducted. In some states, we will refund the full amount of your purchase payments instead. (The “free look” period may be longer in some states.) Automatic Partial Withdrawals: You may arrange for automatic partial withdrawals of the same dollar amount to be made every month, three months, six months, or twelve months. This dollar amount must be at least $100, but in any one policy year 5 automatic partial withdrawals cannot exceed 10% of your policy value. These withdrawals may be taxable, and you may also incur a 10% Federal tax penalty before age 59 1 / 2 . (See “Federal Tax Matters.”) Waiver of Withdrawal Charges Rider: If your policy includes the waiver of withdrawal charges rider, we will waive withdrawal charges under certain conditions if the policy owner or the owner’s spouse becomes confined in a qualified nursing home, qualified hospital, or qualified hospice care program. Transfers: Before the retirement date, you may transfer all or part of your policy value among the funding choices up to twelve times per policy year. However, you may transfer out of the fixed account only once each policy year (except dollar cost averaging transfers). Other restrictions apply, especially to fixed account transfers. After the retirement date, the annuitant may reallocate his or her annuity interest among the variable investment divisions or from the variable investment divisions to the fixed account once each policy year. However, after the retirement date, transfers from the fixed account to the variable investment divisions are not permitted. Dollar Cost Averaging: Before the retirement date, you may have automatic monthly transfers made from the fixed account or the money market investment division to the open variable investment divisions. Certain minimums and other restrictions apply. Financial Information: Condensed financial information for the variable investment divisions begins at page 36 of this prospectus. Our financial statements, and full financial statements for the variable investment divisions, are in the Statement of Additional Information. Tax-Free “Section 1035” Exchanges:You can generally exchange one annuity policy for another in a “tax-free exchange” under Section 1035 of the Internal Revenue Code. Before making an exchange, you should compare both annuities carefully. Remember that if you exchange another annuity for the one described in this prospectus, you might have to pay a surrender charge on your old annuity, there will be a new surrender charge period for this policy, other charges may be higher (or lower) and the benefits may be different.You should not exchange another annuity for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person trying to sell you this policy (that person will generally earn a commission if you buy this policy through an exchange or otherwise). If you contemplate such an exchange, you should consult a tax advisor to discuss the potential tax effects of such a transaction. State Variations: Certain provisions of the policies may be different than the general description in this prospectus, and certain riders and options may not be available, because of legal requirements in your state. See your policy for specific variations since any such state variations will be included in your policy or in riders or endorsements attached to your policy. Contact our administrative office for additional information that may be applicable to your state. Inquiries If you have questions about your policy or need to make changes, contact your financial representative who sold you the policy, or contact us at our administrative office, at: Customer Service Protective Life Insurance Company Post Office Box 1928 Birmingham, AL 35282-8238 Toll Free: (800) 456-6330 The policy is not available in all states. This prospectus does not offer to sell securities in any jurisdiction where they cannot be lawfully sold. You should rely only on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with information that is different. NOTE: Because this is a summary, it does not contain all the information that may be important to you. You should read this entire prospectus and the underlying mutual funds’ prospectuses carefully before investing. For qualified policies, the requirements of a particular retirement plan, an endorsement to the policy, or limitations or penalties imposed by the Internal Revenue Code may impose limits or restrictions on purchase payments, surrenders, distributions or benefits, or on other provisions of the policy. This prospectus does not describe all of the limitations or restrictions. (See “Qualified Retirement Plans”.) 6 Protective Life Insurance Company The policy is issued by Protective Life. Protective Life is a Tennessee corporation and was founded in 1907. Protective Life provides life insurance, annuities, and guaranteed investment contracts. Protective Life is currently licensed to transact life insurance business in 49 states and the District of Columbia. As of December 31, 2011, Protective Life had total assets of approximately $52.8 billion. Protective Life is the principal operating subsidiary of Protective Life Corporation (“PLC”), an insurance holding company whose stock is traded on the New York Stock Exchange. PLC, a Delaware corporation, had total assets of approximately $52.9 billion at December 31, 2011. Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company (“United Investors”), at that time a wholly owned subsidiary of Protective Life. United Investors was incorporated in the State of Missouri on August 17, 1981, as the successor to a company of the same name established in Missouri on September 27, 1961. On December 31, 2010, Protective Life acquired the stock of United Investors, and effective following the close of business on July 1, 2012, United Investors merged with and into Protective Life. Protective Life was the surviving company, and assumed responsibility for United Investor’s obligations under the policy. Please note: The merger will not affect your policy benefits or any other terms or conditions under the policy; there are no tax consequences for you as a result of the merger; and you will not be charged any additional fees or expenses as a result of the merger. RetireMAP Variable Account The variable investment divisions are “sub-accounts” or divisions of the RetireMAP Variable Account (the “Variable Account”). The Variable Account was established as a segregated asset account on September 20, 1996. In connection with the merger of United Investors Life Insurance Company with and into Protective Life, the Variable Account was transferred to Protective Life on July 1, 2012. The Variable Account will receive and invest the purchase payments allocated to the variable investment divisions. Our Variable Account is currently divided into several investment divisions. Each division invests exclusively in shares of a single mutual fund portfolio. Income, gains and losses arising from the assets of each investment division are credited to or charged against that division without regard to income, gains or losses from any other investment division of the Variable Account or arising out of any other business we may conduct. The assets in the Variable Account are our property and we are obligated to pay all benefits under the policy. However, the assets allocated to the variable investment divisions under the policy are not chargeable with liabilities arising out of any other business that we may conduct. The Variable Account is registered with the SEC as a unit investment trust under the Investment Company Act of 1940. It meets the definition of a “separate account” under the Federal securities law. However, the SEC does not supervise the management or investment practices or policies of the Variable Account or us. We do not guarantee any money you place in the investment divisions. The value of each investment division will increase or decrease, depending on the investment performance of the corresponding portfolio. You could lose some or all of your money. The Portfolios Each investment division of the Variable Account invests exclusively in shares of a particular mutual fund portfolio. The assets of each portfolio are separate from the assets of the other portfolios. Thus, each portfolio operates separately, and the income, gains, or losses of one portfolio have no effect on the investment performance of any other portfolio. The investment divisions buy and sell portfolio shares at net asset value. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. 7 You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance. Since investment risk is borne by you, decisions regarding investment allocations should be carefully considered. In making your investment selections, we encourage you to thoroughly investigate all of the information regarding the mutual fund portfolios that is available to you, including each fund’s prospectus, statement of additional information and annual and semi-annual reports. Other sources such as the fund’s website or newspapers and financial and other magazines provide more current information, including information about any regulatory actions or investigations relating to a fund. After you select portfolios, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in the cash value of your policy resulting from the performance of the portfolios you have chosen. We do not provide investment advice and we do not recommend or endorse any particular mutual fund portfolios. The investment objectives and policies of each mutual fund portfolio are summarized below. There is no assurance that any of the portfolios will achieve their stated objectives. More detailed information, including a description of risks and expenses, is in the prospectuses of the portfolios. You should read those prospectuses carefully and keep them for future reference. The following mutual fund portfolios are currently offered to policy owners through the investment divisions of the Variable Account: Portfolio Investment Objectives and Certain Policies Dreyfus Variable Investment Fund Dreyfus VIF- Appreciation Portfolio This fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. Dreyfus VIF- Opportunistic Small Cap Portfolio This fund seeks capital growth. Dreyfus VIF- Growth and Income Portfolio This fund seeks long-term capital growth, current income and growth of income consistent with reasonable investment risk. Dreyfus VIF- Quality Bond Portfolio This fund seeks to maximize total return, consisting of capital appreciation and current income. Federated Insurance Services Capital Appreciation Fund II** This Fund’s investment objective is capital appreciation. Managed Volatility Fund II***(1) This Fund’s investment objective is to achieve high current income and moderate capital appreciation. Fund for U.S. Government Securities II This Fund’s investment objective is to provide current income. Prime Money Fund II* The Fund is a money market fund that seeks to maintain a stable net asset value (NAV) of $1.00 per Share. The Fund’s investment objective is to provide current income consistent with stability of principal and liquidity. * During periods of low market interest rates, the yield of the money market subaccount may be very low or even negative, due to policy charges. There is no assurance that the Federated Prime Money Fund II portfolio will maintain a stable net asset value per share. **
